





CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”) is entered into as of November 11,
2019, with an effective date of November 12, 2019 (the “Effective Date”), by and
between:


Tupperware Brands Corporation, 14901 S. Orange Blossom Trail Orlando, Florida
32837 (hereinafter referred to as "Tupperware Brands");


and


Patricia A. Stitzel, having the address on record with Tupperware Brands
(hereinafter referred to as the "Consultant");


WITNESSETH:


WHEREAS, Tupperware Brands wishes to engage the Consultant to perform certain
services for Tupperware Brands and the companies related to Tupperware Brands,
as more fully set forth below; and further
    
WHEREAS, the Consultant has the ability to perform such services and desires to
perform such services for Tupperware Brands; and further


WHEREAS, Tupperware Brands and the Consultant recognize that the Consultant (as
a former employee of Tupperware Brands as of the Effective Date) has knowledge
of and will continue to receive certain information relating to Tupperware
Brands and its related companies (including without limitation, financial
information), and the methods used by any or all of them in the manufacture,
sales and distribution of the products of Tupperware Brands and its related
companies (hereinafter referred to as "Confidential Information").




NOW THEREFORE, in consideration of the mutual premises and promises set forth
below, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:


1. SERVICES TO BE PERFORMED


The Consultant will render, as requested by Tupperware Brands, business advisory
consulting services in support of transition of leadership for Tupperware Brands
and its related entities as further outlined in Appendix A attached hereto,
which lists consulting services and deliverables (“Services”). The hours worked
on a daily or weekly basis shall be as mutually agreed upon between Consultant
and Tupperware Brands, but shall not exceed during any month 20 percent of the
average level of bona fide services performed over the 36-month period preceding
the date of this Agreement.


2.
CONSULTING FEES AND RETAINER; REIMBURSEMENT OF EXPENSES



A.
In exchange for the Consultant being available for performing Services through
December 31, 2019, and for performing such Services, Tupperware Brands will pay
to the Consultant a total fee for the Term of One Hundred Twenty Five Thousand
Dollars ($125,000.00), payable in one lump-sum at the end of the term of the
consulting agreement, exclusive of any taxes (“Retainer”).



The Consultant is responsible for all taxes and other withholdings, as well as
any notifications to the appropriate authorities.


B.
Tupperware Brands shall reimburse Consultant for any reasonable, documented
expenses paid or incurred by Consultant while traveling on behalf of Tupperware
Brands pursuant to this Agreement. However, no expense shall be incurred on
behalf of or paid or reimbursed by Tupperware Brands unless approved in advance
by Tupperware Brands.








--------------------------------------------------------------------------------





3.
RELATIONSHIPS



A.
Nothing in this Agreement shall be deemed or interpreted to create the
relationship of principal and agent, employer and employee, a partnership or a
joint venture. The parties hereto agree that the Consultant is an independent
consultant. Neither party shall have the authority to make any statements,
representations, or commitments of any kind, or to take any other action, which
shall be binding on the other party, except as may be explicitly permitted
herein.



The Consultant acknowledges that she is providing services under the direct
supervision of the Interim CEO or designee.


B.
The Consultant hereby acknowledges and agrees that the payment of all applicable
taxes and other amounts required to be withheld, including, but not limited to
federal and local income taxes, unemployment compensation insurance, worker's
compensation insurance or any similar plans in the local country, shall be the
sole responsibility of the Consultant.



C.
The Consultant hereby acknowledges that during the Term neither she, nor her
employees, agents, or other representatives (collectively, the
“Representatives”) shall be eligible for, or entitled to participate in, any
employee pension, health, or other fringe benefit plan offered by Tupperware
Brands (except that any and all benefits vested or to which the Consultant is
entitled as a result of her past employment with Tupperware Brands remain in
effect).



D.
Because the Consultant, and any Representatives of the Consultant, are not
employees of Tupperware Brands during the Term, Tupperware Brands shall not
obtain worker's compensation insurance coverage for the Consultant or the
Representatives of the Consultant.



E.
The Consultant agrees during the Term to take full responsibility for medical,
personal, accident, and life insurance, and Tupperware Brands has no liability
whatsoever as a result of this consulting relationship.

        
4. TERM AND TERMINATION    


The Consultant’s Services will begin on November 12, 2019 and will end on
December 31, 2019 (the “Initial Term”), subject to any Monthly Extensions and
all such Monthly Extensions, together with the Initial Term, the (“Term”). This
Agreement shall terminate upon the death or disability of the Consultant or by
either party giving not less than thirty (30) days’ prior written notice of
termination to the other.


If the Consultant terminates this Agreement during the Initial Term for any
reason or Tupperware Brands terminates this Agreement during the Initial Term as
a result of the Consultant’s gross negligence or intentional misconduct, the
Consultant will be paid (a) a pro-rated portion of the Retainer, and (b) for any
expenses incurred (as described in Section 2 above), up to and including the
effective date of termination. If Tupperware Brands terminates this Agreement
during the Initial Term for any reason other than the Consultant’s gross
negligence or intentional misconduct, the Consultant will be paid the full
outstanding balance of the Retainer, and for any expenses incurred (as described
in Section 2 above), up to and including the effective date of termination.


If the Consultant terminates this Agreement during any Monthly Extension for any
reason or Tupperware Brands terminates this Agreement during any Monthly
Extension as a result of the Consultant’s gross negligence or intentional
misconduct, the Consultant will be paid (a) a pro-rated portion of the Monthly
Fee, and (b) for any expenses incurred (as described in Section 2 above), up to
and including the effective date of termination. If Tupperware Brands terminates
this Agreement during any Monthly Extension for any reason other than the
Consultant’s gross negligence or intentional misconduct, the Consultant will be
paid the full outstanding balance of the Monthly Fee, and for any expenses
incurred (as described in Section 2 above), up to and including the effective
date of termination.
    
5.    CONFIDENTIALITY AND SECRECY


A.
The Consultant acknowledges that, as a former employee of Tupperware Brands as
of the Effective Date, she has knowledge of, and Tupperware Brands shall also,
in its discretion, provide to the Consultant, certain Confidential Information.








--------------------------------------------------------------------------------





B.
The Consultant acknowledges that the unauthorized disclosure or use of the
Confidential Information could cause substantial damage to Tupperware Brands and
its related companies. The Consultant therefore agrees not to disclose or use
the Confidential Information other than as expressly authorized by Tupperware
Brands, and to take all necessary measures (during and after the Term) to
prevent the Confidential Information from being disclosed, accessed or used in
any manner whatsoever, without prior written authorization from Tupperware
Brands, or the theft or loss of the Confidential Information.



C.
The Consultant acknowledges that the Confidential Information, whether written,
oral, demonstrative, or in some other form, and any duplicates, models, or other
representations of the Confidential Information, are and will at all times
remain the exclusive property of Tupperware Brands.



D.
The Consultant shall use the Confidential Information only insofar as is
necessary for the carrying out of his activities related to the Services to be
performed under this Agreement. In other words, the Consultant shall not use or
disclose the Confidential Information to any third party persons or entities,
unless such disclosure is expressly authorized in writing by an authorized
representative of Tupperware Brands.



E.
Upon the request of Tupperware Brands at any time, and in any event immediately
after the termination or expiration of this Agreement, the Consultant will
promptly return to Tupperware Brands all Confidential Information in the
Consultant’s possession or control, including without limitation, all written
material containing Confidential Information, and any copies thereof (including
partial copies).



F.
Because of the importance to Tupperware Brands of the Consultant observing all
of the above covenants, the Consultant acknowledges and agrees that the breach
or threatened breach of this Section 5 may result in irreparable harm to
Tupperware Brands and its related companies, that damages resulting from such
breach may be difficult or impossible to measure, and that, in addition to the
payment of any damages owed to Tupperware Brands and/or its related companies,
Tupperware Brands will be entitled to injunctive or other equitable relief to
restrain any threatened or continued breach of this Section 5. The Consultant
hereby waives any requirement for the posting of a bond or other security in
connection with the granting of such injunctive relief.



G.
The Consultant shall be responsible for the breach or threatened breach of this
Section 5 by any of its Representatives.



H.
IMPORTANT: Nothing in this Agreement shall be construed to prevent disclosure of
Confidential Information by the Consultant as may be required by applicable law
or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order. The Consultant shall promptly provide written notice of any such order to
an authorized officer of Tupperware Brands (its Chief Legal Officer). Nothing in
this Agreement prohibits or restricts the Consultant from initiating
communications directly with, responding to an inquiry from, or providing
testimony before the U.S. Securities and Exchange Commission or any other
federal or state regulatory authority. The Consultant understands that this
Agreement does not limit the Consultant’s right to receive an award for
information provided to any government agencies, nor does it limit the
Consultant’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including, under applicable United States federal law, (i)
disclosing in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law, or (ii) disclosing trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure.



6. MISCELLANEOUS PROVISIONS


A.
Each provision of this Agreement shall be construed to be independent and
severable from the remainder of this Agreement and, in the event any part of
this Agreement shall be deemed void or voidable, the rest of this Agreement
shall not be affected thereby, and shall remain in force.



B.
This Agreement is governed by the laws of the State of Florida (without
reference to its conflicts of laws provisions) and, in the case of dispute, the
courts in Florida will have sole jurisdiction.








--------------------------------------------------------------------------------





C.
All notices required or permitted to be given under this Agreement may be sent
as follows: (i) by in-person delivery or by a recognized courier service, and
will be effective on the date received by the other party with proof of
delivery; or (ii) by United States Postal Service (USPS) certified mail, postage
prepaid, return receipt requested, and will be effective five (5) business days
after deposit with the USPS. Notices shall be sent to the addresses shown above
(each party may change the address to which notice shall be given by following
the procedures set forth in this Section 6.C). Notices to Tupperware Brands
shall be directed to the attention of Karen M. Sheehan, Chief Legal Officer.



D.
This Agreement (including Appendix A) represents the entire agreement between
the parties relating to the subject matter hereof and supersedes any and all
previous agreements, understandings or agreements, oral and written. Both
parties acknowledge that certain agreements regarding the Consultant’s
employment with Tupperware Brands and retirement therefrom (including, but not
limited to, any and all confidentiality agreements, non-compete and restrictive
covenant agreements, and retirement agreements), are in no way amended or
superceded by this Agreement.



E.
This Agreement may not be assigned, in whole or in part, without the prior
written consent of both parties.



F.
The Consultant will not use the name, logo or other intellectual property of
Tupperware Brands and/or any of its related companies in any advertising or
promotion without the prior written approval of Tupperware Brands.



G.
All results and proceeds of the Consultant’s services under this Agreement
constitute “works made for hire” and are the sole and exclusive property of
Tupperware Brands. If any of the results and proceeds of the services are not
“works made for hire,” the Consultant hereby assigns to Tupperware Brands, all
right, title and interest in and to all such results and proceeds. The
Consultant shall not use the results and proceeds of the services for any
purpose other than the performance of the services under this Agreement, without
the prior written consent of Tupperware Brands. As the sole owner of the results
and proceeds of the services, Tupperware Brands is under no obligation to give
any credit to the Consultant.



IN WITNESS WHEREOF, Tupperware Brands and the Consultant have executed this
Agreement as of the day and year first above written.




TUPPERWARE BRANDS CORPORATION                        


Sign:    /s/ Lillian Garcia                        


Name:    Lillian Garcia                         


Title:    EVP & Chief Talent and Engagement Officer        


Date:    November 13, 2019                






PATRICIA A. STITZEL


Sign:    /s/ Patricia A. Stitzel


Name:    Patricia A. Stitzel


Date:    November 13, 2019

























--------------------------------------------------------------------------------







APPENDIX A


SCOPE OF SERVICES TO BE PERFORMED BY CONSULTANT




Responsibilities:


As requested by Tupperware Brands management, the Consultant will provide
business advisory services including, but not limited to:


•
Transition and onboarding support with the new Interim CEO.

•
Business advisory services in all aspects of the business, as requested.






